Exhibit 10.22


 

RESIGNATION AND SETTLEMENT AGREEMENT
 
This Resignation and Settlement Agreement (the “Agreement”) is executed among
Torchlight Energy Resources, Inc., a Nevada corporation (the “Company”), and
Willard G. McAndrew III (“McAndrew”) on such date that both such parties
executed the Agreement, being September 28, 2016 (the “Execution Date”), to be
effective 7 days thereafter (the “Effective Date”). The Company and McAndrew are
collectively referred to hereinafter as the “Parties.”
 
WHEREAS, McAndrew is presently employed as the Chief Operating Officer of the
Company and serves as a member of the Board of Directors of the Company;
 
WHEREAS, the Company and McAndrew entered into an Employment Agreement on June
16, 2015 (the “Employment Agreement”);
 
WHEREAS, on June 11, 2016, the Company granted McAndrew certain stock options
under a Stock Option Agreement (the “Stock Options”), of which presently
2,250,000 Option Shares (as defined in the Stock Option Agreement) are vested
and 750,000 Option Shares are unvested;
 
WHEREAS, the Parties desire to accept McAndrew’s resignation, desire to
terminate McAndrew’s employment and the Employment Agreement, and to settle and
resolve any and all disputes, claims and differences between them relating to
McAndrew’s employment and the Employment Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter set forth and other good and valuable consideration
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby covenant and agree as follows:
 
1. Resignation and Termination of Employment and Directorship. Effective 1 day
after the Effective Date (the “Termination Date”), (a) McAndrew’s employment
with the Company, as well as his Employment Agreement, will terminate with
McAndrew’s resignation as Chief Operating Officer, except that with respect to
the Employment Agreement, (i) McAndrew will continue to be bound by Section 5 of
the Employment Agreement as modified by Section 7(d) hereof, and (ii) for a
period ending 12 months after the Termination Date, McAndrew will be bound by
Section 6 of the Employment Agreement as modified by Section 7(d) hereof; (b)
McAndrew’s employment, if any, with any of the Company’s subsidiaries will
terminate; and (c) McAndrew will resign as a director of the Company and any of
the Company’s subsidiaries for which he serves as a director. Upon such
termination and resignation, McAndrew will hold no position with the Company or
any of its subsidiaries and will continue to be a shareholder and holder of
Company issued derivative securities.
 
2. Consideration upon Resignation and Termination. It is agreed that the
following will occur on the Effective Date:
 
(a)
The entire unvested portion of the Stock Options, amounting to 750,000 Option
Shares, will not vest and will be null and void;
 
 
Page 1 of 9
Termination and Settlement Agreement

 

 
(b)
McAndrew will surrender for cancellation a total of 250,000 of the Option Shares
of the vested portion of the Stock Options, whereby such surrendered Option
Shares will immediately be cancelled and McAndrew will have no further right
thereto, leaving McAndrew with a total of 2,000,000 Option Shares underlying the
Stock Options, prior to giving effect to transaction set forth in Section 2(e)
below;
 
(c)
The Stock Options will be modified to expire on June 11, 2019 with all remaining
Option Shares, after giving effect to the provisions of this Section 2 of this
Agreement, being vested in full;
 
(d)
As of the Effective Date, the Company and McAndrew agree that the Company will
owe McAndrew a total amount of cash compensation (the “Cash Compensation”) equal
to $789,454.29, consisting of 2013 through 2014 bonuses and back-pay, balance of
full salary for 2015 and through the Effective Date, and one year of salary and
cash value of health benefits, all owed pursuant to the Employment Agreement;
which Cash Compensation shall be paid by the Company to McAndrew pursuant to
2(e) below;
 
(e)
McAndrew will apply the entire amount of the Cash Compensation toward exercise
of the Stock Options and, accordingly, he will be issued a total of 502,837
shares of common stock equal to the Cash Compensation divided by $1.57, it being
acknowledged by the Company that this exercise is deemed a cash exercise
constituting full payment for the Option Shares exercised hereunder. Immediately
after such exercise, the remaining number of Option Shares under the Stock
Options will be 1,497,163;
 
(f)
The delivery by Company to McAndrew of addendum 1 to the Stock Options, after
giving effect to all of the provisions of Section 2 of this Agreement, in the
form attached hereto as Exhibit A.
 
(g)
The Company will transmit via DWAC to a brokerage account identified by McAndrew
the 502,837 shares of common stock issued pursuant to Section 2(e) hereof within
3 business days of the Effective Date.
 
3. Release by the Company. The Company does hereby for itself, its officers,
directors, agents, representatives, affiliates, subsidiaries, predecessors,
successors and assigns, or any of them, fully and forever release and discharge
McAndrew, including his agents, representatives, affiliates, heirs, personal
representatives and/or successors and assigns, and all persons acting by,
through, under or in concert with any of them (the “McAndrew Related Entities or
Persons”), of and from any and all cause or causes of action, suits, claims,
demands, obligations, liabilities, damages, liens, contracts, agreements,
promises, losses, costs or expenses, of any nature whatsoever, known or unknown,
foreseen or unforeseen, fixed or contingent, at law or in equity, which the
Company may have or claim to have, now or in the future relating to his
employment with the Company (including pursuant to the Employment Agreement),
save and except for (i) the Company’s rights against McAndrew pursuant to this
Agreement, and (ii) an act or failure to act that constitutes a breach of
McAndrew’s fiduciary duty as an officer under the Nevada Revised Statutes and
such breach of those duties involved intentional misconduct, fraud or knowing
violation of law.
 
 
Page 2 of 9
Termination and Settlement Agreement

 

 
4. Release by McAndrew. McAndrew does hereby for himself, his agents,
representatives, affiliates, heirs, personal representatives and/or successors
and assigns, or any of them, fully and forever release and discharge the
Company, including its officers, directors, agents, employees, representatives,
attorneys, affiliates, subsidiaries, predecessors, successors and assigns, and
all persons acting by, through, under or in concert with it, or any of them (the
“Company Related Entities or Persons”), of and from any and all cause or causes
of action, suits, claims, demands, obligations, liabilities, damages, liens,
contracts, agreements, promises, losses, costs or expenses, of any nature
whatsoever, known or unknown, foreseen or unforeseen, fixed or contingent, at
law or in equity, which McAndrew may have or claim to have, now or in the future
relating to his employment with the Company (including pursuant to the
Employment Agreement), save and except for McAndrew’s rights against the Company
pursuant to this Agreement.
 
5. Older Workers’ Benefit Protection Act; Advice of Counsel; Revocation Period.
THIS AGREEMENT SPECIFICALLY WAIVES ALL OF MCANDREW’S RIGHTS AND CLAIMS ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621 et
seq.), AS AMENDED, AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED. In
connection with this waiver, McAndrew understands and agrees that:
 
(a)
McAndrew is, through this Agreement, releasing the Company and Company Related
Entities or Persons from any and all claims McAndrew may have against the
Company and Company Related Entities or Persons, relating to McAndrew’s
employment and separation, including claims arising under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621, et. seq.) and the Older Workers’
Benefit Protection Act, in exchange for consideration that is in addition to
anything of value to which McAndrew is already entitled.
(b)
McAndrew has had ample opportunity to consult with an attorney prior to
executing this Agreement. The Company advised McAndrew and encouraged McAndrew
in writing in this Agreement to consult with an attorney prior to signing this
Agreement.
(c)
McAndrew has carefully read and fully understands all of the provisions and
effects of this Agreement and McAndrew knowingly and voluntarily (of McAndrew’s
own free will) entered into all of the terms set forth in this Agreement.
(d)
McAndrew knowingly and voluntarily intends to be legally bound by all of the
terms set forth in this Agreement.
(e)
McAndrew relied solely and completely upon McAndrew’s own judgment or the advice
of an attorney in entering into this Agreement.
(f)
McAndrew has been given at least 21 days to consider the terms of this Agreement
before signing it.
 
Page 3 of 9
Termination and Settlement Agreement

 
(g)
If McAndrew signs this Agreement prior to the end of the 21-day time period,
McAndrew certifies that, in accordance with 29 CFR §1625.22(e)(6), McAndrew
knowingly and voluntarily decided to sign the Agreement after considering it for
less than 21 days and the decision to do so was not induced by the Company or
Company Related Entities or Persons through fraud, misrepresentation, or a
threat to withdraw or alter the offer prior to the expiration of the 21-day time
period. McAndrew has not been asked by the Company or Company Related Entities
or Persons to shorten the time-period for consideration of whether to sign this
Agreement. If McAndrew decides to sign this Agreement prior to the end of the
21-day time period, the Company and Company Related Entities or Persons will not
provide different terms to McAndrew as a result of this decision. If McAndrew
waives some portion of the 21-day time period, the Company and Company Related
Entities or Persons may expedite the processing of benefits provided
to McAndrew in exchange for signing this Agreement.
(h)
McAndrew may change McAndrew’s mind and revoke this Agreement at any time within
7 days after McAndrew signs it and returns it to the Company. In order to revoke
this Agreement, McAndrew must send the following statement addressed to the
Company: “I hereby revoke my acceptance of the Termination and Settlement
Agreement.” This Agreement shall not become effective or enforceable until after
the 7-day revocation period has expired.
(i)
Following the 7-day revocation period, this Agreement will be final and binding.
McAndrew will not pursue any claim that has been released in this Agreement. If
McAndrew breaks this promise, McAndrew agrees to pay all of the Company and
Company Related Entities or Persons’ costs and expenses (including reasonable
attorney’s fees) related to the defense of any claims.
6. Indemnity.
 
(a)           McAndrew hereby agrees to and shall indemnify, and defend and hold
the Company and the Company Related Entities or Persons harmless at all times
after the date of this Agreement from and against any and all actions, suits,
claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injuries (including reasonable attorney’s fees and costs
of any suit related thereto) suffered or incurred by any of the Company or the
Company Related Entities or Persons arising from: (a) any misrepresentation by,
or breach of any covenant or warranty or agreement of McAndrew contained in this
Agreement; or (b) any non-fulfilment of any agreement on the part of McAndrew
under this Agreement.
 
(b)           The Company hereby agrees to and shall indemnify, and defend and
hold McAndrew and the McAndrew Related Entities or Persons harmless at all times
after the date of this Agreement from and against any and all actions, suits,
claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injuries (including reasonable attorney’s fees and costs
of any suit related thereto) suffered or incurred by any of McAndrew or the
McAndrew Related Entities or Persons arising from: (i) any misrepresentation by,
or breach of any covenant or warranty or agreement of the Company contained in
this Agreement; or (ii) any non-fulfilment of any agreement on the part of the
Company under this Agreement.
 
 
Page 4 of 9
Termination and Settlement Agreement

 

 
7. Representations and Warranties of the Parties.
 
(a)           The Company hereby represents and warrants to McAndrew the
following: (i) all action on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement and all
documents related to consummation of the transactions contemplated herein have
been taken by the Company as of the Effective Date, including approval by the
Board of Directors of the Company of this Agreement; (ii) the Board of Directors
of the Company has authorized and approved each of the actions and undertakings,
including the Stock Options exercise, enumerated in Section 2(a) through Section
2(g); (iii) the Company has the requisite power and authority to execute and
deliver this Agreement and to perform their obligations hereunder and to
consummate the transactions contemplated hereby; (iv) this Agreement, when duly
executed and delivered in accordance with its terms, will constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, and other similar laws of general application relating to or
affecting creditors’ rights and to general equitable principles; (v) the
indemnification agreement by and between the Company and McAndrew dated June 13,
2016 is a valid and binding obligation of the Company and is in full force and
effect as of the Execution Date; (vi) the issuance of the Option Shares
(including without limitation the 502,837 shares to be issued pursuant to
Section 2(e) hereof) underlying the Stock Options is registered under the
Securities Act of 1933 pursuant to the effective registration statement on Form
S-8 filed with the Securities and Exchange Commission on April 18, 2016
(333-210812); (vii) the Company warrant providing for the purchase of 900,000
shares of Company common stock at a purchase price of $2.09 per share dated
April 15, 2013 issued by the Company to WMDM Family, Ltd. has fully vested and
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms; (viii) the Company option providing for the
purchase of 1,500,000 shares of Company common stock at a purchase price of
$2.09 per share dated September 9, 2013 issued by the Company to McAndrew (and
subsequently assigned by McAndrew to WMDM Family, Ltd. with the consent of the
Company) has fully vested and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms; and (ix) the
10,000 shares of Company common stock issued by the Company to McAndrew on
November 18, 2015 were validly issued and were fully paid for by McAndrew.
 
(b)           McAndrew represents and warrants to the Company the following: (i)
he is a person of full age of majority, with full power, capacity, and authority
to enter into this Agreement and perform the obligations contemplated hereby by
and for himself; (ii) all action on the part of McAndrew necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken as of the Effective Date; (iii) this Agreement, when duly executed
and delivered in accordance with its terms, will constitute legal, valid and
binding obligations of McAndrew enforceable against him in accordance with the
terms, except as may be limited by bankruptcy, insolvency, reorganization and
other similar laws of general application affecting creditors’ rights generally
or by general equitable principles; and (iv) McAndrew has not transferred or
encumbered any portion of the Stock Options.
 
(c)           The Company will file a registration statement on Form S-1 or
other applicable form to register for resale the 2.4 million shares of Company
common stock underlying the warrant and option owned by WMDM Family, Ltd., as
described in Section 7(a)(vii) and Section 7(a)(viii) above, within 90 days from
the Effective Date and will use its best efforts to obtain effectiveness of such
registration statement as soon as practicable.
 
 
Page 5 of 9
Termination and Settlement Agreement

 

 
(d)           The Company represents to McAndrew that the non-competition
provision in Section 6(a) of the Employment Agreement shall be limited to two
oil and gas opportunities, each in a defined area of mutual interest, being the
Orogrande Project (as defined below) and the Hazel Project (as defined below).
The Orogrande Project means prospects located in the geographical boundaries of
the Area of Mutual Interest or AMI which is specifically defined in that certain
Participation Agreement, dated June 4th, 2014, by and between McCabe Petroleum
Corporation, Greg McCabe and Hudspeth Oil Corporation. The Hazel Project means
prospects located in the geographical boundaries of the Area of Mutual Interest
or AMI which is specifically defined in that certain Participation Agreement,
dated effective May 1, 2016, by and between McCabe Petroleum Corporation,
Imperial Exploration, LLC and Torchlight Energy, Inc. The Company understands
that McAndrew intends to pursue oil and gas opportunities in Butler County,
Kansas, the Ring project in Haskel, Grey and Finney Counties, Kansas, and the
Marcelina Creek project in Wilson County, Texas and the Company acknowledges
that such oil and gas opportunities are not corporate opportunities that the
Company desires to pursue (whether or not currently owned by the Company), that
pursuit by McAndrew of such oil and gas opportunities will not breach any
fiduciary duty that McAndrew may owe the Company, and do not constitute
Confidential and Proprietary Information (as defined in Section 5 of the
Employment Agreement and Section 6(a) of the Employment Agreement). The Company
consents to McAndrew’s hiring of David Arndt, a former employee of the Company,
and further acknowledges that McAndrew will continue to conduct business with
non-employee third parties that he may have had a relationship with prior to,
and/or during, his employment with the Company.
 
8. Non-Disparagement. Each of the Parties and their respective, as applicable,
officers and directors will not expressly make any negative, disparaging,
detrimental, derogatory or defamatory comments, oral or written, to any other
person or entity, concerning or related to the Company or McAndrew.
 
9. Notice. All notices required or permitted under this Agreement shall be in
writing and shall be served on each party at the following address for such
party:
 
To the Company:
Torchlight Energy Resources, Inc.
 
Attn: John Brda, CEO
 
5700 W. Plano Parkway, Suite 3600
 
Plano, Texas 75093
 
 
To McAndrew:
Willard G. McAndrew III
 
6608 Indian Trail
 
Plano, TX 75024

 
Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three business days
after deposit, postage prepaid in the U.S. mail, or (b) sent next day delivery
by a nationally-recognized overnight courier, in which case it shall be deemed
delivered one business day after deposit with such courier, or (c) delivered by
hand delivery, in which case it shall be deemed delivered upon receipt by the
party to which such notice was sent. The notice addresses may be changed by
written notice to the other Parties sent in accordance with the foregoing
provisions.
 
 
Page 6 of 9
Termination and Settlement Agreement

 

 
10. Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
Parties against whom enforcement of any waiver, change, modification or
discharge is sought.
 
11. Governing Law, and Agreement Subject to Binding Arbitration. If any dispute
should arise between the Parties pursuant to this Agreement, all claims,
disputes, controversies, differences or other matters in question arising out of
our relationship to each other shall be resolved by binding arbitration in
Collin County, Texas, in accordance with the rules for expedited, documents only
proceedings of the American Arbitration Association (the “Rules”). This
agreement to arbitrate shall be specifically enforceable only in the District
Court of Collin County, Texas.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when taken together shall be one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other Parties it being understood that all Parties need not sign the same
counterpart. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf signature page were an original thereof.
 
13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement and fully
supersedes all prior agreements and understandings, written or oral, between the
Parties pertaining to such subject matter; notwithstanding the above, (i) the
Stock Options shall remain in effect and shall be modified by the addendum
attached hereto as Exhibit A and by the terms of this Agreement, (ii) sections 5
and 6 of the Employment Agreement shall remain in effect and shall be modified
by the provisions of Section 7(d) of this Agreement, and (iii) the
indemnification agreement identified by Section 7(a)(v), the warrant agreement
identified in Section 7(a)(vii), and the option agreement identified in Section
7(a)(viii) shall each remain in effect.
 
14. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the Parties to this Agreement,
their successors, and permitted assigns. No party shall assign its rights or
obligations under this Agreement without the prior written consent of the other
Parties, which consent may be given or withheld in the sole discretion of the
other Parties.
 
15. Captions. The captions used for the paragraphs of this Agreement are
inserted only as a matter of convenience and in no way define, limit or describe
the scope or intent of this Agreement or any paragraph hereof.
 
16. Construction of Terms. In this Agreement, the use of the singular form of
any word includes the plural, and vice versa. The Parties acknowledge that each
of the Parties has had the opportunity and right to engage legal counsel and
their counsel has had the opportunity to review and revise this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any exhibits hereto.
 
17. Severability. In the event any provision of this Agreement shall be
determined to be void, unlawful or otherwise unenforceable, such provision shall
be deemed severable from the remainder of this Agreement and such void, unlawful
or unenforceable provision shall be replaced automatically by a provision
containing terms as nearly like the void, unlawful or unenforceable provision
but which still remains valid and enforceable; and this Agreement, as so
modified, shall continue to be in full force and effect.
 
 
Page 7 of 9
Termination and Settlement Agreement

 

 
18. Further Assurances. The Parties agree to execute such further and additional
documents and instruments and take such actions as are necessary or reasonably
requested by the other party to effect the provisions of this Agreement.
 
19. Costs and Expenses.   Each party shall pay their own respective fees, costs
and disbursements incurred in connection with this Agreement.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 8 of 9
Termination and Settlement Agreement

 

 
 
TORCHLIGHT ENERGY RESOURCES, INC.
 
 
By:  /s/ John Brda_______________________
John Brda, Chief Executive Officer
 
 
 
/s/ Willard G. McAndrew III ________________
Willard G. McAndrew III, Individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 9 of 9
Termination and Settlement Agreement
